DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on 08/02/2021 and 09/02/2022 have been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Semiconductor package having an encapsulant comprises conductive fillers and method manufacture.
Claim Objections
Claim 15 is objected to because of the following informalities:  
In claim 15, line 5, “the through via” should be changed to --the via-- to be consistency to “a via” as defined on line 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (U.S. Pub. 2017/0178984) in view of Nair et al. (U.S. Pub. 2014/0293529).
In re claim 1, Ko discloses a semiconductor device comprising: a first redistribution structure 110 (see paragraph [0032] and fig. 3); a first die 120 over and electrically coupled to the first redistribution structure 110 (see paragraph [0032] and fig. 3); a first through via 132 over and electrically coupled to the first redistribution structure 110 (see paragraph [0040] and fig. 3); an insulation layer 30 extending along the first redistribution structure 110, the first die 129, and the first through via 132 (see paragraph [0040] and fig. 3); and an encapsulant 140 over the insulation layer 130, the encapsulant 140 surrounding portions of the first through via 132 and the first die 120 (see paragraphs [0031], [0040], [0043], [0044], [0045] and fig. 3), wherein the encapsulant 140 comprises conductive fillers (i.e. copper, aluminum, silver, tin, gold, nickel, lead or solder) (see paragraph [0045]).

    PNG
    media_image1.png
    328
    788
    media_image1.png
    Greyscale

Ko is silent to wherein the encapsulant comprises the conductive fillers at a concentration ranging from 70% to about 95% by volume.
However, Nair discloses in a same field of endeavor, a semiconductor device, including, inter-alia, an encapsulant 30 surrounding portions the die 28, wherein the encapsulant 30 comprises the conductive fillers at a concentration of approximately 90% by volume (see paragraph [0041] and fig. 4).
Therefore, it is respectfully that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Nair into the semiconductor device of Ko in order to enable the encapsulant comprises the conductive fillers at a concentration approximately 90% by volume in the semiconductor device of Ko to be formed in order to improve rigidity and thermal dissipation of the semiconductor device.  Furthermore, it is respectfully submitted that the concentration range of the conductive fillers in the encapsulant is not critical and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
In re claim 4, as applied to claim 1 above, Ko in combination with Nair disclose the insulation layer 123, 130, 131 extends along sidewalls of the first through via 132, a top surface of the first redistribution structure 110, and a top surface and sidewalls of the first die 120 (see paragraphs [0031] [0042] and fig. 3 of Ko).
In re claim 6, as applied to claim 1 above, Ko in combination with Nair discloses wherein the first die 120 is bonded to the first redistribution structure 110 through conductive connectors 122, wherein the semiconductor device further comprises a first underfill 123 surrounding the conductive connectors 122, and wherein the insulation layer 130, 131 extends along sidewalls of the first underfill 123 (see paragraph [0042] and fig. 3 of Ko).
In re claim 15, Ko discloses a method comprising: forming a via 132 over a redistribution structure 110 (see paragraph [0032] and fig. 3); bonding a semiconductor die 120 to the redistribution structure 110 adjacent the via 132 (see paragraph [0032] and fig. 3); depositing an insulation layer 130 over the via 132, the redistribution structure 110, and the semiconductor die 120, wherein the insulation layer 130 electrically isolates the through via 132, the redistribution structure 110, and the semiconductor die 120 from one another (see paragraph [0040] and fig. 3); preparing a molding compound 140 by mixing an epoxy and conductive fillers; and depositing the molding compound 140 over the insulation layer 130, the molding compound being configured to conduct heat from the semiconductor die 120 (see paragraphs [0031], [0040], [0043], [0044], [0045] and fig. 3).
Ko is silent to wherein the conductive fillers make up 70% to 95% of the molding compound by volume.
However, Nair discloses in a same field of endeavor, a semiconductor device, including, inter-alia, an encapsulant 30 surrounding portions the die, wherein the conductive fillers make up about 90% of the molding compound 30 by volume (see paragraph [0041] and fig. 4).
Therefore, it is respectfully that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Nair into the semiconductor device of Ko in order to enable wherein the conductive fillers make up 70% to 95% of the molding compound by volume in the semiconductor device of Ko to be formed in order to improve rigidity and thermal dissipation of the semiconductor device.  Furthermore, it is respectfully submitted that the concentration range of the conductive fillers in the molding compound is not critical and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
In re claim 18, as applied to claim 15 above, Ko in combination with Nair disclose wherein bonding the semiconductor die 120 to the redistribution structure 110 comprises: reflowing conductive connectors 124 between semiconductor die 120 and the redistribution structure 110; and forming an underfill material 125 surrounding the conductive connectors 124, wherein the insulation layer 130, 131 is deposited on sidewalls of the underfill material 125 (see paragraph [0063] and figs. 10-13 of Ko).
Claim(s) 8, 10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (U.S. Pub. 2017/0178984) in view of Kim et al. (U.S. Pub. 20180096927).
In re claim 8, Ko discloses a semiconductor device comprising: a first integrated circuit die 120; a front-side redistribution structure 110 on a front-side of the first integrated circuit die 120 (see paragraph [0032] and fig. 3); a backside redistribution structure 150 on a backside of the first integrated circuit die 120 (see paragraph [0047] and fig. 3); a molding compound 140 encapsulating the first integrated circuit die 120 between the front-side redistribution structure 110 and the backside redistribution structure 150, the molding compound 140 having a predetermined thermal conductivity (see paragraphs [0044]-[0045] and fig. 3); a through via 132  extending through the molding compound 140, wherein the through via 132 is electrically coupled to the front-side redistribution structure 110 and the backside redistribution structure 150 (see paragraph [0040] and fig. 3); and an insulation layer 130 covering sidewalls of the through via 132, wherein the insulation layer 130 separates the through via 132 from the molding compound 140 (see paragraph [0040] and fig. 3).
Ko is silent to wherein the molding compound having a thermal conductivity of greater than 40 W/m·K.
However, Kim discloses in a same field of endeavor, a semiconductor device, including, inter-alia, a molding compound 130 encapsulating the integrated circuit die 120, wherein the molding compound 130 having a thermal conductivity of greater than 30 W/m·K (see paragraph [0070] and fig. 11C).
Therefore, it is respectfully that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Kim into the semiconductor device of Ko in order to enable wherein the molding compound having a thermal conductivity of greater than 40 W/m·K in the semiconductor device of Ko to be formed in order to improve heat dissipation for the semiconductor device.  Furthermore, it is respectfully submitted that the thermal conductivity range of the molding compound is not critical and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
In re claim 10, as applied to claim 8 above, Ko in combination with Kim disclose wherein the molding compound has a thermal conductivity ranging from 40 W/m·K to 100 W/m·K, and wherein the insulation layer has a thermal conductivity less than the thermal conductivity of the molding compound (see paragraph [0070] of Kim).
In re claim 13, as applied to claim 8 above, Ko in combination with Kim disclose wherein the molding compound 140 physically contacts the front-side redistribution structure 110, the backside redistribution structure 150, and the first integrated circuit die 120 (see paragraph [0040] and fig. 3 of Ko).
In re claim 14, as applied to claim 8 above, Ko in combination with Kim disclose wherein the insulation layer 130 covers a top surface of the front-side redistribution structure 110 and a backside and sidewalls of the first integrated circuit die 120, and wherein the insulation layer 130 separates the front-side redistribution structure 110 and the first integrated circuit die 120 from the molding compound 140 (see paragraph [0040] and fig. 3 of Ko).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (U.S. Pub. 2017/0178984) in view of Nair et al. (U.S. Pub. 2014/0293529), as applied to claim 1 above, and further in view of Kim et al. (U.S. Pub. 20180096927).
In re claim 2, as applied to claim 1 above, Ko and Nair are silent to wherein the encapsulant has a thermal conductivity of greater than 40 W/m·K.
However, Kim discloses in a same field of endeavor, a semiconductor device, including, inter-alia, a molding compound 130 encapsulating the integrated circuit die 120, wherein the molding compound 130 having a thermal conductivity of greater than 30 W/m·K (see paragraph [0070] and fig. 11C).
Therefore, it is respectfully that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Kim into the semiconductor device of Ko in order to enable wherein the encapsulant has a thermal conductivity of greater than 40 W/m·K in the semiconductor device of Ko to be formed in order to improve heat dissipation for the semiconductor device.  Furthermore, it is respectfully submitted that the thermal conductivity range of the encapsulant is not critical and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Claim(s) 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (U.S. Pub. 2017/0178984) in view of Nair et al. (U.S. Pub. 2014/0293529), as applied to claims 1 and 15 above, and further in view of Chen et al. (U.S. Pub. 2011/0215470).
In re claims 5 and 19, as applied to claims 1 and 15 above, respectively, Ko is silent to wherein the first/semiconductor die is bonded to the first redistribution structure by oxide-to-oxide bonds and metal-to-metal bonds (between the semiconductor die and the redistribution structure).
However, Chen discloses a semiconductor device, including, inter-alia, wherein the first/semiconductor die is bonded to the first redistribution structure by oxide-to-oxide bonds and metal-to-metal bonds (between the semiconductor die and the redistribution structure) (see paragraph [0031] and fig. 12A).
Therefore, it is respectfully that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Chen into the semiconductor device of Ko in order to enable wherein the first/semiconductor die is bonded to the first redistribution structure by oxide-to-oxide bonds and metal-to-metal bonds (between the semiconductor die and the redistribution structure) in Ko to be formed because Chen discloses that it is well-known in the art to bond the die to the redistribution structure by oxide-to-oxide bonds and metal-to-metal bonds and furthermore the technique provides an advantage such that the I/O pads on the die can be redistributed to a greater area than the die.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (U.S. Pub. 2017/0178984) in view of Kim et al. (U.S. Pub. 20180096927), as applied to claim 8 above, and further in view of Nair et al. (U.S. Pub. 2014/0293529).
In re claim 9, as applied to claim 8 above, Ko discloses wherein the molding compound 140 comprises conductive particles selected from copper (Cu), silicon (Si), silver (Ag), gold (Au), iron (Fe), and tungsten (W), and wherein the molding compound comprises the conductive particles (see paragraphs [0044]-[0045]).  
However, Ko is silent to wherein the molding compound comprises the conductive particles at a concentration ranging from 70% to 95% by volume.
However, Nair discloses in a same field of endeavor, a semiconductor device, including, inter-alia, an encapsulant 30 surrounding portions the die 28, wherein the encapsulant 30 comprises the conductive particles at a concentration of approximately 90% by volume (see paragraph [0041] and fig. 4).
Therefore, it is respectfully that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Nair into the semiconductor device of Ko in order to enable wherein the molding compound comprises the conductive particles at a concentration ranging of approximately 90% by volume in the semiconductor device of Ko to be formed in order to improve rigidity and thermal dissipation of the semiconductor device.  Furthermore, it is respectfully submitted that the concentration range of the conductive particles in the encapsulant is not critical and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (U.S. Pub. 2017/0178984) in view of Kim et al. (U.S. Pub. 20180096927), as applied to claim 8 above, and further in view of Shim et al. (U.S. Pub. 2013/0075900).
In re claim 11, as applied to claim 8 above, Ko and Kim are silent to wherein the insulation layer 130 comprises at least one of aluminum nitride (AlN), boron nitride (BN), beryllium oxide (BeO), diamond, or aluminum oxide (Al2O3).
However, Shim discloses in a same field of endeavor, a semiconductor device, including, inter-alia, wherein the insulation layer comprises aluminum oxide (see paragraph [0055]).
Therefore, it is respectfully that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Shim into the semiconductor device of Ko in order to enable wherein the insulation layer comprises aluminum oxide in the semiconductor device of Ko to be formed because aluminum oxide having electrical insulation properties and furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (U.S. Pub. 2017/0178984) in view of Kim et al. (U.S. Pub. 20180096927), as applied to claim 8 above, and further in view of Chen et al. (U.S. Pub. 2011/0215470).
In re claim 12, as applied to claim 8 above, Ko and Kim are silent to wherein the semiconductor device further comprising an interconnection die bonded to the first integrated circuit die by metal-to-metal bonds and oxide-to-oxide bonds.
However, Chen discloses in a same field of endeavor, a semiconductor device, including, inter-alia, wherein the semiconductor device further comprising an interconnection die bonded to the first integrated circuit die by metal-to-metal bonds and oxide-to-oxide bonds (see paragraph [0031] and fig. 12A).
Therefore, it is respectfully that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Chen into the semiconductor device of Ko in order to enable wherein the semiconductor device further comprising an interconnection die bonded to the first integrated circuit die by metal-to-metal bonds and oxide-to-oxide bonds in Ko to be formed because Chen discloses that it is well-known in the art to bond the interconnection die to the first integrated circuit die by metal-to-metal bonds and oxide-to-oxide bonds and furthermore the technique provides an advantage such that the I/O pads on the die can be redistributed to a greater area than the die.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (U.S. Pub. 2017/0178984) in view of Nair et al. (U.S. Pub. 2014/0293529), as applied to claim 15 above, and further in view of Huang et al. (U.S. Pub. 2018/0350693).
In re claim 16, as applied to claim 15 above, Ko and Nair are silent to wherein the insulation layer is deposited by a conformal deposition process.
However, Huang discloses in a same field of endeavor, method for manufacturing a semiconductor device, including, inter-alia, wherein the insulation layer is deposited by a conformal deposition process (see paragraph [0031]).
Therefore, it is respectfully that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Huang into the method for manufacturing the semiconductor device of Ko in order to enable wherein the insulation layer is deposited by a conformal deposition process in Ko to be performed because Huang discloses that it is well-known in the art to use a conformal deposition process technique to form an insulation layer on a semiconductor device.
Allowable Subject Matter
Claims 3, 7, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al.		U.S. Pub. 2019/0131277	May 2, 2019.
Marimuthu et al.		U.S. Patent 9,842,798	Dec. 12, 2017.
Lin et al.			U.S. Pub. 2014/0264813	Sep. 18, 2014.
Warner			U.S. Patent 7,566,955	Jul. 28, 2009.
Lee et al.			U.S. Patent 10,304,791	May 28, 2019.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892